The Supreme Court held, that the act of May 14, 1840, annulled the power conferred upon aldermen of the city of New York by the charter of 1730 to officiate as judges of the Court of General Sessions, of the city and county of New York; that the act was valid, though passed by a vote of less than two thirds of the members elected to each branch of the legislature.
Cowen, J.,
held, that as the act did not interfere with any right of a strictly corporate character, it was not a two third act.
Nelson, Ch. J.,
for reasons expressed by him in The People v. Morris, (13 Wend. 325,) held that the two third clause of *121the constitution did not extend to municipal corporalionsT and gave judgment of ouster against the defendant, Bronson, J., dissenting on both grounds; and further holding, that where the point is raised as to the actual vote of two thirds on the passage of a bill, is the original engrossed bill on file in the secretary of state’s office, if not certified pursuant to the statute as having been passed by a two third vote, that is at least prima facie evidence, that it was not so passed.
The Court of Errors held, that the two third clause of the constitution (of 1821) extended to all corporations, properly so called, (under the terms “ any body politic or corporate,”) whether they be public or private; and that the act of May 14, 1840, not having received the assent of two thirds of the members elected to each branch of the legislature, it is void so far as it affects the right of aldermen of the city of New York to sit as judges of the Court of General Sessions of the peace.
The Chancellor in concluding his opinion for affirmance says: “ The fact that one of the sections of the act of May, 1840, is admitted to be in direct conflict with the provisions of the constitution, does not render the other parts of that act inoperative and void.” And this seems to have been acquiesced in by the Court, as no members of the court who delivered opinions for reversal maintained the contrary doctrine.
Judgment reversed 13 to 11.